Citation Nr: 0816670	
Decision Date: 05/21/08    Archive Date: 05/29/08

DOCKET NO.  05-28 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial compensable rating for allergic 
rhinitis.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1972 to July 
1975, September 1975 to September 1979, and September 1986 to 
January 2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which granted service connection for allergic 
rhinitis and awarded a noncompensable rating.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran experiences partial obstruction of his nasal 
passages, without evidence of nasal polyps, due to his 
service-connected allergic rhinitis.  


CONCLUSION OF LAW

The criteria for an initial 10 percent rating, but no higher, 
for allergic rhinitis have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1-4.16, 4.97, Diagnostic Code 
6522 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a veteran 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a veteran in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In a letter dated in February 2004, VA notified the veteran 
of the information and evidence needed to substantiate and 
complete his claim for service connection, including what 
part of that evidence he was to provide and what part VA 
would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The letter also generally advised the 
veteran to submit any additional information in support of 
his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Additional notice of the five elements of a service-
connection claim, as is now typically required by 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), was 
not provided specifically to his increased rating claim for 
allergic rhinitis.  As will be discussed below, the Board 
finds that the veteran is not prejudiced due to the 
inadequate notice.  As such, the Board finds that VA met its 
duty to notify the veteran of his rights and responsibilities 
under the VCAA.

The Board notes that the veteran was not specifically advised 
of the evidence necessary to substantiate his increased 
rating claim for allergic rhinitis.  Here, the veteran is 
challenging the initial evaluation assigned following the 
grant of service connection.  In Dingess, the Court of 
Appeals for Veterans Claims held that in cases where service 
connection has been granted and an initial disability rating 
has been assigned, the typical service-connection claim has 
been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled.  Id. at 490-91.  Thus, because the notice that was 
provided before service connection was granted was legally 
sufficient, VA's duty to notify in this case has been 
satisfied.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the initial VCAA notice was given prior to the 
appealed AOJ decision, dated in March 2005.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence, 
affording him physical examinations, obtaining medical 
opinions as to the severity of his disability, and by 
affording him the opportunity to give testimony before an RO 
hearing officer and/or the Board, even though he declined to 
do so.  It appears that all known and available records 
relevant to the issue here on appeal have been obtained and 
are associated with the veteran's claims file.  Thus, the 
Board finds that VA has done everything reasonably possible 
to notify and assist the veteran and that no further action 
is necessary to meet the requirements of the VCAA.  

The veteran seeks an initial compensable rating for his 
service-connected allergic rhinitis.  

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  In order 
to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's disability.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in 
the level of a service-connected disability is at issue, the 
primary concern is the present level of disability.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994).  Where entitlement 
to compensation has been established and a higher initial 
disability rating is at issue, as in this case, the level of 
disability at the time entitlement arose is of primary 
concern.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
Recently, in Hart v. Mansfield, 21 Vet. App. 505 (2007), 
however, the Court held that "staged" ratings are 
appropriate for an increased rating claim in such a case, 
when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings. 

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

Under the rating schedule, allergic rhinitis is rated as 30 
percent disabling if there are polyps.  Without polyps, it is 
rated as 10 percent disabling if there is greater than 50 
percent obstruction of the nasal passages on both sides, or 
complete obstruction on one side.  38 C.F.R. § 4.97, 
Diagnostic Code 6522. 

In private treatment records, dated from May 2004 to August 
2004, the veteran received treatment for his allergic 
rhinitis.  The veteran complained of itchy and watery eyes, 
runny nose, congestion and sneezing.  

In January 2005, the veteran underwent a VA examination.  He 
complained of upper respiratory problems beginning in 2000.  
His year-round symptoms included, red, watery eyes; stuffy, 
runny nose; and occasional frontal headaches.  He reported 
that his symptoms increased when going through wooded areas.  
During his flare-ups, the veteran reported difficulty 
breathing through his nose.  The veteran was treated with 
medication, nasal spray and eye drops.  His allergy attacks 
were noted to occur daily with some days worse than others.  
The veteran reported that the symptoms were annoying but not 
prostrating.  The veteran was not noted to have sinusitis, 
tenderness, purulent discharge, crusting or any nasal 
obstruction.  The veteran was diagnosed as having allergic 
rhinoconjunctivitis with occasional epistaxis.  

In July 2005, the veteran underwent a MRI of the head and was 
noted to have mucoperiosteal thickening within the right and 
left maxillary sinuses that was compatible with sinusitis.  
The following month the veteran was noted to have nasal 
congestion and a runny nose.  In December 2006, the veteran's 
medical history included chronic rhinitis and allergic 
rhinitis.  
In an August 2005 private treatment record, the veteran was 
found to have no external nasal deformity.  The physician 
indicated that the veteran had a significant septal deformity 
towards the left side with partial nasal obstruction.  There 
was no evidence of polyps or papillomas.  The veteran's nasal 
turbinates were noted to be mildly congested and the nasal 
vestibule was unremarkable.  The physician diagnosed the 
veteran as having septal deviation with rhinitis.  There were 
no percentages listed vis-à-vis the veteran's nasal 
obstruction.  

In August 2007, the veteran underwent a second VA examination 
regarding his rhinitis.  The examiner indicated that the 
veteran had a snoring problem associated with his nasal 
airway obstruction.  The veteran stated that his condition 
interferes with his ability to breathe through his nose.  The 
veteran reported experiencing clogged sinuses with sinus 
headaches every other week.  He further related that he has 
burning and itchy eyes.  Upon physical examination, the 
veteran was noted to have mildly red eyes and sniffed his 
nose often.  His nasal passages were moist, but not overly 
so.  The veteran did not have nasal polyps present and the 
examiner found no obstruction of the nostrils, nor did he 
find a septal deviation.  The examiner indicated that the 
veteran had mild tenderness upon palpation of the paranasal 
sinuses.  The veteran's nostrils were found to partially 
collapse when he breathed forcefully and the examiner 
indicated that it may be the reason for the veteran's 
problems.  Upon review of the x-ray, the veteran's paranasal 
sinuses were well-pneumatized and without opacification or 
fluid levels.  His bones were found to be intact and the 
nasal septum was not deviated.  He diagnosed the veteran as 
having mild allergic rhinitis and confirmed this diagnosis 
upon review of the claims file.  

Given the evidence as outlined above, the Board finds that 
the symptoms associated with the veteran's allergic rhinitis 
are most analogous to the rating criteria for a 10 percent 
evaluation under Diagnostic Code 6522.  The veteran has been 
treated for allergic rhinitis since service discharge and has 
consistently complained of difficulty breathing.  In August 
2005, the veteran was noted to have a significantly deviated 
septum and his nasal passages were noted to be partially 
obstructed.  The VA examiner in the veteran's most recent VA 
examination indicated no septal deviation.  The VA 
examination revealed, however, that the veteran's nostrils 
collapsed upon breathing heavily and this likely causes his 
difficulty in breathing.  In an effort to appropriately rate 
this veteran, the Board finds all reasonable doubt in favor 
of this veteran and awards a 10 percent initial evaluation 
for his service-connected allergic rhinitis.  The veteran is 
not entitled to a higher, 30 percent evaluation as there is 
no evidence that he has nasal polyps associated with his 
service-connected allergic rhinitis.  

The veteran does not assert that he is totally unemployable 
because of his service-connected allergic rhinitis, nor has 
he identified any specific factors which may be considered to 
be exceptional or unusual in light of VA's schedule of 
ratings.  The Board has been similarly unsuccessful in 
locating exceptional factors.  Specifically, the veteran has 
not required frequent periods of hospitalization for 
treatment of his rhinitis.  Loss of industrial capacity is 
the principal factor in assigning schedular disability 
ratings.  See 38 C.F.R. §§ 3.321(a) and 4.1.  38 C.F.R. § 4.1 
specifically states, "Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  See also Moyer v. Derwinski, 2 Vet. App. 
289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  

Therefore, because there is no evidence of the veteran 
requiring frequent periods of hospitalizations due to his 
allergic rhinitis, the Board finds that the 10 percent 
evaluation currently assigned adequately reflects the 
clinically established impairment experienced by the veteran.  
In the absence of requisite factors, the criteria for 
submission for assignment of an extraschedular rating for 
this disability pursuant to 38 C.F.R. § 3.321(b)(1) are not 
satisfied.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Consequently, the Board will not refer this claim to the 
Director of Compensation and Pension for extraschedular 
review.




ORDER

An initial 10 percent rating for allergic rhinitis is 
granted, subject to the laws and regulations governing the 
award of monetary benefits.  



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


